Electronically Filed
                                                     Supreme Court
                                                     SCAP-13-0002896
                                                     02-APR-2015
                                                     08:36 AM




                          SCAP-13-0002896

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


    In the Matter of the Tax Appeal of TRAVELOCITY.COM, L.P.,
     Petitioners and Respondents/Appellees-Cross-Appellants,

                                vs.

             DIRECTOR OF TAXATION, STATE OF HAWAIʻI,
       Respondent and Petitioner/Appellant-Cross-Appellee.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
           (T.A. NO. 11-1-0021 AND CONSOLIDATED CASES:
     11-1-0022, 11-1-0023, 11-1-0026, 11-1-0027, 11-1-0029,
     11-1-0030, 11-1-0031, 11-1-0032, 11-1-0033, 12-1-0287,
     12-1-0288, 12-1-0289, 12-1-0292, 12-1-0293, 12-1-0294,
         12-1-0295, 12-1-0297, 12-1-0299, and 12-1-0300)

            ORDER DENYING MOTION FOR RECONSIDERATION
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
     and Circuit Judge Lee, in place of Acoba, J., recused)

           Upon consideration of Respondent and

Petitioner/Appellant-Cross-Appellee Director of Taxation’s

motion for reconsideration, filed on March 27, 2015, the papers

in support, and the records and files herein, it does not appear

that this court has overlooked or misapprehended points of law

or fact.   See Dir. of Taxation v. Med. Underwriters of Cal., 115
Hawaiʻi 180, 194-95, 166 P.3d 353, 367-68 (2007) (authorization

of taxpayer to transact business under a registration statute

does not inform the question as to taxpayer’s tax liability). 1

Accordingly,

            IT IS HEREBY ORDERED that the motion is denied.

            DATED: Honolulu, Hawaiʻi, April 2, 2015.

Douglas S. Chin,                          /s/ Mark E. Recktenwald
Hugh R. Jones,
Girard D. Lau,                            /s/ Paula A. Nakayama
Kimberly Tsumoto Guidry,
Warren Price, III,                        /s/ Sabrina S. McKenna
Kenneth T. Okamoto,
Robert A. Marks,                          /s/ Richard W. Pollack
Gary Cruciani, and
Steven D. Wolens                          /s/ Randal K.O. Lee
for Director of Taxation,
State of Hawaiʻi


Paul Alston,
Pamela W. Bunn, and
Ronald I. Heller
for Travelocity.com, et al.




      1
            As stated by the Director of Taxation in its answering brief
regarding the General Excise Tax claims, “[S]tatutory construction questions
pertaining to regulation of businesses are separate from questions pertaining
to whether their revenues should be taxed.” (Citing Med. Underwriters of
Cal., 115 Hawaiʻi at 194-95, 166 P.3d at 367-68). We further note that the
Director of Taxation contended that “the OTCs improperly rel[ied]” upon the
same definition of “travel agency” that the Director of Taxation directs this
court to rely on in the motion for reconsideration.

                                      2